Citation Nr: 0934068	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right thumb 
disability.

2.  Entitlement to service connection for left foot 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dorsal spine disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

5.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 
1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Regional 
Office.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, VA received the Veteran's request for a 
video conference with a Veterans Law Judge of the Board.  
While the Board acknowledges the fact that the appellant 
requested that the hearing be conducted at the VA Medical 
Center in Clarksburg, West Virginia, and while the Board 
recognizes that video conference hearings normally are not 
conducted by the Board from VA Medical Centers, the 
appellant's response does not suggest her unwillingness to 
appear at the Regional Office. Accordingly, the case is 
remanded for the following action:

The Regional Office must schedule the 
Veteran for a video conference hearing 
with a Veterans Law Judge at their 
office.  38 U.S.C.A. § 7107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 20.700, 
20.704 (2008).  Thereafter, return the 
case to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do 
so.  However, she has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




